Citation Nr: 0601818	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-08 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The veteran requested that he be afforded a Board hearing at 
the time he filed his substantive appeal in March 2003.  The 
veteran was informed in August 2004 that he was scheduled for 
a video conference hearing in September 2004.  In August 
2004, the veteran, through his representative, withdrew the 
request for a hearing.  38 C.F.R. § 20.704(e) (2005).

The veteran's case was remanded in November 2004 to the RO 
for additional development.  Following the Board's remand, 
the RO granted his claim for entitlement to service 
connection for tinnitus.  This was done by way of an August 
2005 rating decision.  Accordingly, the issue of entitlement 
to service connection for tinnitus is no longer before the 
Board.


FINDING OF FACT

The veteran does not have hearing loss attributable to his 
period of military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from March 1951 to March 
1953.  The veteran maintains that he is entitled to service 
connection for hearing loss due to exposure to acoustic 
trauma while in service.  He claims that a hand grenade 
exploded during basic training and injured his eardrum.  A 
review of the veteran's DD 214 reflects that he did not 
receive any decorations, medals, badges or commendations 
while in service.  

The veteran's service medical records (SMRs) are not 
available due to possible destruction in a fire at the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The veteran's separation examination dated in 
March 1953 reported no hearing deficit.  The veteran was 
administered whispered voice and spoken voice tests and 
obtained 15/15 on both.  

The veteran submitted lay statements received in September 
2001 from two individuals who were stationed with him during 
service.  In the first statement, Mr. R. reported that he was 
inducted into service with the veteran and that they went 
through basic training together.  He said that they served 
together for approximately 21 months.  He said that he 
remembered the veteran having ear trouble and that it got 
worse after basic training.  In the second statement, Mr. B. 
said that the veteran and another soldier were in a pit on a 
grenade range when the other soldier activated a grenade.  
The soldier threw the grenade but it barely cleared the pit 
before it exploded.  After the incident, Mr. B. said that he 
had to repeat questions to the veteran and speak louder.  He 
also stated that the veteran had occasional ear problems 
after the incident.  

Private treatment records from A. Speach, M.D., dated from 
April 1992 to March 2003 were associated with the claims 
file.  The records reflect that the veteran had complaints of 
disequilibrium, dizziness, and otalgia over the years.  He 
was noted to have a eustachian tube dysfunction.  He was 
treated with the placement of tubes in his ears over the 
years.  Uninterpreted audiograms dated in March 1992, April 
1992, January 1993, July 1995, April 1997, October 1997, 
November 2000 were of record which reflected mixed bilateral 
hearing loss.

Associated with the claims file are VA outpatient treatment 
reports dated from June 2001 to December 2004.  A July 2001 
note reflects that the veteran had a history of pressure 
equalization tubes placed fourteen years prior for chronic 
otitis media.  He was noted to have had three sets of tubes 
total with the last set being placed two years prior.  He was 
noted to have a foul smelling scant otorrhea in the left ear 
occasionally.  A large hole was noted in the left tympanic 
membrane.  Puretone thresholds were noted to be in the 20-95 
decibel range from 250-8000 Hertz.  Word discrimination 
scores were 92 percent bilaterally.  The examiner noted that 
the test results indicated mild to profound conductive 
hearing loss bilaterally.  Tympanometry results indicated a 
possible middle ear pathology.  The veteran's functional 
hearing was noted to be good.  The records reflect that the 
veteran was diagnosed with chronic otitis.  The veteran was 
noted to have bilateral tympanic perforations in August 2003.  
The veteran reported that the perforations were a result of 
the placement of pressure equalization tubes one year prior.  

Also associated with the claims file are private treatment 
reports from Lexington Clinic dated from August 2003 to March 
2005.  The veteran was seen for complaints of an earache with 
bilateral drainage in July 2003.  He was noted to have a 
history of chronic eustachian tube dysfunction with 
tympanostomy tube placement.  The examiner said that the 
veteran had bilateral tympanic membrane perforation with 
chronic mastoiditis.  An August 2003 audiogram revealed 
moderate to mild mixed low frequency hearing loss and 
moderate to severe mixed high frequency loss in the veteran's 
left ear and moderate to severe mixed loss in the veteran's 
right ear.  A March 2005 audiogram revealed mild to moderate 
mixed loss in the veteran's right ear and moderate and mild 
to severe conductive hearing loss in his left ear.  

The veteran was afforded a VA audiological examination in 
August 2005.  The veteran reported an incident in service 
where a grenade went off inside a hole in which the veteran 
was standing.  He denied bleeding from his ears at that time 
which would indicate ruptured eardrums.  He denied 
recreational or occupational noise exposure after his 
military service.  Audiometric testing revealed puretone 
thresholds of 45, 30, 30, 40, and 55 decibels in the right 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively, and 40, 25, 40, 55, and 55 decibels in the left 
ear, at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, 
respectively.  The examiner stated that the claims file had 
been reviewed prior to the completion of the audiological 
evaluation.  The examiner opined that the veteran's hearing 
loss was not caused by or as a result of military service.  
She noted that the veteran's current hearing loss was 
conductive.  His bone conduction thresholds were noted to be 
completely normal.  The examiner said that if the veteran had 
sustained hearing loss as a result of the grenade explosion, 
the veteran would have suffered nerve damage to the inner 
ear.  She said that the grenade explosion would have resulted 
in a sensorineural hearing loss, not a conductive type of 
hearing loss such as the one the veteran demonstrated.  The 
veteran denied ear infections in service.  The examiner noted 
that the veteran's current hearing loss was caused solely by 
ear infections.  She opined that the veteran's current 
bilateral hearing loss was not caused by or the result of 
military service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred during service if 
the disorder becomes manifest to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In this case there is no evidence of the veteran having a 
documented sensorineural hearing loss within one year after 
service.  The veteran's March 1953 separation examination 
reflected that the veteran was administered the whispered 
voice test and the spoken voice test and obtained 15/15 on 
both.  The first audiogram of record, which documents mixed 
hearing loss was dated in March 1992, was dated almost forty 
years after the veteran separated from service.  The 
veteran's treatment records reflect that he was diagnosed 
with chronic otitis media and eustachian tube dysfunction 
which was treated with the placement of pressure equalization 
tubes.  

The only medical opinion of record comes by way of the August 
2005 VA examiner who reviewed the veteran's claims file and 
the veteran's history of exposure to acoustic trauma in 
service.  She opined that the veteran's current bilateral 
hearing loss was not caused by or the result of military 
service.  She noted that the veteran's current hearing loss 
was a conductive one despite earlier records showing that 
there might have been a sensorineural component.  The 
examiner concluded this because the veteran's bone conduction 
thresholds were completely normal.  The examiner said that if 
the veteran had sustained hearing loss as a result of the 
grenade explosion, the veteran would have suffered nerve 
damage to the inner ear.  She said that the grenade explosion 
would have resulted in a sensorineural hearing loss, not a 
conductive type of hearing loss such as the one the veteran 
demonstrated.  The veteran denied ear infections in service.  
The examiner noted that the veteran's current hearing loss 
was caused solely by ear infections.  The Board finds that 
this opinion is of greater evidentiary weight than those 
showing mixed hearing loss because the examiner reviewed the 
record and completed bone conduction testing in order to 
ascertain whether there was in fact any nerve damage.  She 
concluded that there had not been any nerve damage because 
the loss of acuity was due solely to a conductive problem due 
to the ear infections.  

The veteran has argued that he was exposed to a grenade 
explosion while in service.  The Board notes that the veteran 
is capable of presenting lay evidence regarding his belief 
that he has a current bilateral hearing loss as a result of 
his service.  Nevertheless, where, as here, a medical opinion 
is required to diagnose the condition and to provide a nexus 
opinion to link current disability to military service, only 
a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the absence of a nexus opinion linking current 
disability to military service, the Board finds that the 
preponderance of the evidence is against the claim.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted a claim for service connection for 
hearing loss and tinnitus in October 2000.  The RO notified 
the veteran of the evidence/information required to 
substantiate his claim in August 2001.  He was informed of 
the elements to satisfy in order to establish service 
connection.  The veteran's claim was remanded by the Board in 
November 2004.  The RO notified the veteran of the 
evidence/information required to substantiate his claim in 
January 2005.  He was informed of the elements to satisfy in 
order to establish service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the appellant has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained the available service records, private treatment 
reports, and VA outpatient treatment reports.  The veteran 
was afforded a VA examination.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence that might be 
helpful to his claim.  


ORDER

Entitlement to service connection for hearing loss is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


